Citation Nr: 0331628	
Decision Date: 11/14/03    Archive Date: 11/25/03

DOCKET NO.  02-10 120	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Carr, Associate Counsel


INTRODUCTION

The veteran had active service from August 1969 to April 
1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia, which denied the veteran's claim of 
entitlement to service connection for PTSD.  

In June 2003, the veteran was afforded a hearing with the 
undersigned Veterans Law Judge sitting at Atlanta, Georgia.   


REMAND

During the course of the above-mentioned hearing, the veteran 
testified that his entire tour of duty in Vietnam was with 
the 540th Transportation Company, which was stationed at Qui 
Nhon.  A review of the veteran's personnel records reveals 
that he was, indeed, assigned to the 540th Trans Co (AM) (GS) 
USARPAC RVN.  He testified that on one occasion he was going 
back to his barracks from another location on base and was 
fired upon from the mountains outside the base.  He stated 
that this event occurred in October or November 1970.  The 
veteran also stated that he witnessed Vietnamese that were 
being processed for burial at Qui Nhon while on guard duty in 
November or December 1970.  Therefore, this matter must be 
remanded to obtain unit histories in an effort to verify the 
veteran's reported stressors.

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should review the claims file 
and ensure that all notification and 
development action required by 38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 
2002) are fully complied with and 
satisfied.  See also 66 Fed. Reg. 45620-
32 (August 29, 2001) (codified at 38 
C.F.R. § 3.159).  The RO should also 
ensure compliance with VA's obligations 
under the VCAA as interpreted by 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002) and Paralyzed Veterans of America 
v. Sec'y of Veterans Affairs, Nos. 02-
7007, -7008, -7009, -7010 (Fed. Cir. 
September 22, 2003).

2.  The RO should prepare a letter asking 
the United States Armed Services Center 
for Unit Records Research (CURR) to 
provide any available information which 
might corroborate the veteran's alleged 
in-service stressors.  The RO should 
provide CURR with a description of these 
alleged stressors identified by the 
veteran: being fired upon while returning 
to barracks in October or November 1970 
and witnessing of Vietnamese being 
processed for burial in November or 
December 1970.  The RO should provide 
CURR with copies of the veteran's 
personnel records showing service dates, 
duties, and units of assignment and 
request that CURR also search the unit 
histories of any other units to which the 
540th Trans Co was attached at Qui Nhon 
during the time of the alleged incidents.  

3.  If, and only if, one or more 
stressors is verified, make arrangements 
with the appropriate VA medical facility 
for the veteran to be afforded a VA 
psychiatric examination in order to 
determine whether he has PTSD under the 
criteria as set forth in DSM-IV.  If the 
veteran's symptoms meet the DSM-IV 
criteria for a diagnosis of PTSD, the 
examiner must the examiner must specify 
for the record the stressor(s) relied 
upon to support the diagnosis.  The 
report of examination should include the 
complete rationale for all opinions 
expressed.  The claims folders should be 
made available to the  examiner.

4.  The RO should then readjudicate the 
claim and, thereafter, if the claim on 
appeal remains denied, the veteran and 
his representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and discussion of all pertinent 
regulations.  An appropriate period of 
time should be allowed for response.      
  
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	CONSTANCE B. TOBIAS	
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




